MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                       FILED
      this Memorandum Decision shall not be
                                                                              Dec 21 2017, 10:04 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                 CLERK
                                                                               Indiana Supreme Court
      the defense of res judicata, collateral                                     Court of Appeals
                                                                                    and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE
      Kevin Campbell
      Marietta, Georgia



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Kevin Campbell,                                          December 21, 2017
      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               41A05-1708-SC-1766
              v.                                               Appeal from the Johnson County
                                                               Superior Court I
      Irenea George,                                           The Honorable
      Appellee-Defendant                                       Kevin M. Barton, Judge
                                                               Douglas Cummins, Magistrate
                                                               Trial Court Cause No.
                                                               41D01-1604-SC-1070



      Vaidik, Chief Judge.



                                          Case Summary
[1]   After Kevin Campbell and Irenea George ended their relationship and he

      moved out, Kevin brought a small-claims action against Irenea for the return of
      Court of Appeals of Indiana | Memorandum Decision 41A05-1708-SC-1766 | December 21, 2017         Page 1 of 10
      a dog, Snickers, that was adopted during their relationship. The court allowed

      Irenea to keep the dog, and Kevin now appeals. We affirm the small-claims

      court.



                            Facts and Procedural History
[2]   Kevin and Irenea began dating in 2008; Kevin later moved into Irenea’s home

      along with her children and pets. On April 1, 2014, Irenea responded to a

      Facebook post by Kristina Strickland, who was trying to find a new home for

      her four-month-old chocolate Labrador Retriever puppy. That same day,

      Irenea and Kevin went to Kristina’s house and took possession of the puppy,

      who was given the name Snickers. Shannon Pepperack was at Kristina’s house

      at the time of Kevin and Irenea’s visit.


[3]   On March 25, 2016—after Kevin and Irenea had ended their relationship and

      Kevin was in the process of moving to Georgia—an argument erupted over

      who got to keep Snickers, and police were called. Irenea kept Snickers, but on

      April 5, Kevin filed a notice of claim in Johnson County, seeking Snickers’s

      return from Irenea’s possession and $6000 in damages, the jurisdictional limit

      for small-claims actions. On June 9, Kevin and Irenea both appeared in person

      before a magistrate in Johnson Superior Court No. 1 and pled their cases.

      Among other things, Kevin presented a letter from Kristina, who was living in

      West Virginia at the time. The letter said that she gave the dog to Kevin. Ex.

      3. Irenea presented testimony from Shannon, who said that Kristina gave

      Snickers to Irenea “for [her] kids and the[ir] older dog to have companionship

      Court of Appeals of Indiana | Memorandum Decision 41A05-1708-SC-1766 | December 21, 2017   Page 2 of 10
until the dog passes and then [they] . . . would already [have] another dog

[established] in the house to where it wouldn’t be as devastating . . . .” Tr. pp.

38-40. The magistrate took the matter under advisement and, later the same

day, issued an order finding Snickers belonged to Irenea and denying Kevin’s

claim for monetary damages because “Snickers was given to the parties and no

dollar amount was presented as to [the dog’s] value.” Appellant’s App. Vol. II

p. 10. The magistrate specifically found:


        The parties agree that Snickers was acquired while the parties
        resided together in an intimate relationship. The animal was
        acquired after [Irenea] made contact with Snickers’ previous
        owners following a Facebook post seeking to re-home Snickers.
        A letter presented by one of the animal’s previous owners,
        [Kristina], indicates she was contacted by [Irenea], the parties
        arrived to meet and take possession of Snickers, she “decided to
        give the dog to [Kevin] . . . [Kevin and Irenea] took the dog
        home that same day.” All contact with [Kristina] prior to the
        day of the adoption was made by [Irenea]. Snickers’ other
        previous owner, [Shannon], testified in Court that she gave the
        dog to [Irenea] and [Irenea’s] children as a companion to an
        older dog already living at the residence in order to be a
        companion to the older pet and make the transition easier on
        [Irenea’s] children once the older dog passed.


        Numerous exhibits and extensive testimony was presented by
        both parties as to who performed certain duties with the dog.
        [Kevin] had the dog micro-chipped, [Irenea] enrolled the dog in
        behavior training, etc., etc. Both paid for certain veterinarian
        visits and food for Snickers.


        With conflicting testimony from the parties, the Court finds
        [Shannon’s] testimony credible in that she gave Snickers to

Court of Appeals of Indiana | Memorandum Decision 41A05-1708-SC-1766 | December 21, 2017   Page 3 of 10
              [Irenea] to assist in the transition period for [Irenea’s] children
              once her older dog passed and to be companion dog to [Irenea’s]
              older animal.


      Id. (emphases added). This order was never signed or otherwise adopted by the

      judge of Johnson Superior Court No. 1. Kevin filed a Trial Rule 60(B) motion

      for relief from judgment “due to fraud upon the court,” id. at 19, which mainly

      addressed whether Shannon was actually a previous owner of Snickers, and a

      motion to correct errors, both of which the magistrate denied in orders signed

      by him only.


[4]   Kevin appealed to this Court raising numerous issues, but we found one

      dispositive. That is, we held that the magistrate’s order was not a final

      appealable order by statute. Campbell v. George, 77 N.E.3d 816, 818 (Ind. Ct.

      App. 2017). We remanded “for adoption or rejection of the magistrate’s order

      by the court.” Id.


[5]   On remand, the judge of Johnson Superior Court No. 1 issued the following

      order dated June 15, 2017:


              5. The Court accepts the findings and Order And Judgment
              entered by the Magistrate as a final appealable order.


              6. In addition, the Court has reviewed the evidence presented
              and finds that the Magistrate’s Order And Judgment is supported
              by evidence presented.




      Court of Appeals of Indiana | Memorandum Decision 41A05-1708-SC-1766 | December 21, 2017   Page 4 of 10
        7. By [Kevin’s] Verified Motion For The Court to Reject The
        Magistrate’s Order, [Kevin] raises issues in opposition to the
        Magistrate’s decision.


        A. [Shannon’s] testimony.


        The Magistrate entered a finding that [Shannon] was the prior
        owner and that she gave the dog to [Irenea]. [Kevin] asserts that
        the Magistrate incorrectly attributed ownership of “Snickers” to
        [Shannon].


        [Shannon] did not testify that she was a prior owner of
        “Snickers”. However, [Irenea] testified that “Snickers” was a
        “community dog” in the household shared by [Shannon] and
        [Kristina]. There is evidence to support the Magistrate’s finding.


        Moreover, the Magistrate’s Order is not dependent upon the
        finding. [Shannon] did testify that Snickers was given to
        [Irenea]. There is evidence to support the Magistrate’s finding.


Appellant’s App. pp. 14-15. Kevin then filed a combined motion to correct

errors and relief from judgment, id. at 97, and the small-claims court issued the

following order dated July 27, 2017:


        With regards to, [Kevin’s] individual claims of error, the court
        finds as follows: [Kevin] is correct that the Court incorrectly
        stated that the witness [Shannon] was the dog’s former owner.
        [Shannon] testified she was present on the day that [Kevin] and
        [Irenea] arrived to adopt Snickers, not that she was the dog’s
        owner. However, this does not change the Court’s ultimate
        determination in this case that [Irenea] be allowed to retain
        possession of Snickers. Consequently, [Kevin’s combined
        motion] is DENIED.

Court of Appeals of Indiana | Memorandum Decision 41A05-1708-SC-1766 | December 21, 2017   Page 5 of 10
      Id. at 17 (emphases added). This order was signed by both the magistrate and

      the judge.


[6]   Kevin, pro se, now appeals.



                                Discussion and Decision
[7]   We observe that Irenea has filed no brief. When the appellee has failed to

      submit an answer brief, we need not undertake the burden of developing an

      argument on the appellee’s behalf. Rather, we will reverse the trial court’s

      judgment if the appellant’s brief presents a case of prima facie error. Trinity

      Homes, LLC v. Fang, 848 N.E.2d 1065, 1068 (Ind. 2006). Prima facie error in

      this context is defined as, “at first sight, on first appearance, or on the face of

      it.” Id. Where an appellant is unable to meet this burden, we will affirm. Id.


[8]   Kevin raises several issues on appeal, but his main challenge is to the evidence

      supporting the small-claims court’s judgment in favor of Irenea. Kevin argues,

      “Given that [Shannon’s] testimony [regarding dog ownership] as the magistrate

      [originally] cited never occurred, it is clearly against the logic and effect of the

      facts and circumstances for the judge to affirm the [magistrate’s] decision” in

      favor of Irenea. Appellant’s Br. p. 17.


[9]   Small-claims-court judgments are “subject to review as prescribed by relevant

      Indiana rules and statutes.” Ind. Small Claims Rule 11(A). Pursuant to

      Indiana Trial Rule 52(A), we review the facts determined in a bench trial under

      the clearly erroneous standard of review, with due regard given to the

      Court of Appeals of Indiana | Memorandum Decision 41A05-1708-SC-1766 | December 21, 2017   Page 6 of 10
       opportunity of the court to assess witness credibility. Hamilton v. Schaefer Lake

       Lot Owners Ass’n, Inc., 59 N.E.3d 1051, 1054 (Ind. Ct. App. 2016). This

       deferential standard of review is particularly important in small-claims actions,

       where trials are informal and the sole objective is to dispense speedy justice

       between the parties according to the rules of substantive law. Morton v. Ivacic,

       898 N.E.2d 1196, 1199 (Ind. 2008); see also Ind. Small Claims Rule 8(A).


[10]   It is true that the magistrate originally found that Shannon was a former owner

       of Snickers and that she testified that “she gave the dog [to Irenea].” However,

       on July 27, 2017, the magistrate, in an order signed by the judge, clarified that

       Shannon was not a former owner of Snickers and that she was merely present

       when Kevin and Irenea arrived at Kristina’s house to adopt Snickers.

       Importantly, the magistrate (and the judge) found that this mistake did not

       change “the Court’s ultimate determination in this case that [Irenea] be allowed

       to retain possession of Snickers.” Appellant’s App. Vol. II p. 17. The record

       shows that Irenea, who knew Kristina, is the one who contacted Kristina about

       Snickers. Irenea testified that Kristina gave her Snickers. And Shannon, who

       was at Kristina’s house, testified that Kristina gave Snickers to Irenea and her

       children as a companion to their older dog. Given this evidence, we will not

       disturb the judgment in favor of Irenea. As for Kevin’s arguments concerning

       ownership, such as that he had Snickers microchipped, paid for certain

       veterinarian bills, and registered Snickers with Johnson County Animal




       Court of Appeals of Indiana | Memorandum Decision 41A05-1708-SC-1766 | December 21, 2017   Page 7 of 10
       Control,1 we find that they are requests to reweigh the competing ownership

       evidence presented by Irenea, which we will not do.


[11]   Kevin raises numerous other issues; however, we find all of them meritless.2

       For example, he argues that the court should have treated Kristina’s letter,

       Exhibit 3, not as testimony but rather as “a written instrument restating the . . .

       terms of the binding oral agreement reached on April 1, 2014” regarding the

       transfer of ownership of Snickers from Kristina to Kevin. Appellant’s Br. p. 18.

       We first note that Kevin presented Exhibit 3 to the court as simply a “letter”

       that Kristina “wr[ote]” “to the Court”—not as an oral agreement that was later

       reduced to rewriting. Tr. pp. 21-23. Treating the letter from Kristina, who

       lived in West Virginia at the time, as testimony comports with the informality

       of small-claims trials. See S.C.R. 8(A) (explaining that small-claims trials are

       not subject to “statutory provisions or rules of practice, procedure, pleadings or

       evidence except provisions relating to privileged communications and offers of

       compromise”). Moreover, Kevin cites no authority to support this novel




       1
         Kevin points out that Johnson County Ordinance § 15-1-4-6 requires dangerous dogs to be registered with
       Johnson County Animal Control. He notes that he registered Snickers with Johnson County Animal
       Control, which conclusively establishes that he—and not Irenea—is the sole owner of Snickers. Aside from
       the fact that Kevin provides no citations to the record that Snickers is in fact dangerous, see Appellant’s Br. p.
       20, we agree with the small-claims court that the records of animal control “are only evidence and are not
       determinative” of ownership. Appellant’s App. Vol. II p. 16.
       2
        Other issues Kevin raises include that the “magistrate has ignored local and state statues [sic],” the denial of
       his first motion to correct error, and the “authority and composition of . . . Johnson County’s courts.”
       Appellant’s Br. pp. 22, 25. We have reviewed these arguments and find that they either are waived or do not
       have merit.

       Court of Appeals of Indiana | Memorandum Decision 41A05-1708-SC-1766 | December 21, 2017              Page 8 of 10
       contract theory and has therefore waived it. See Ind. Appellate Rule

       46(A)(8)(a).


[12]   Kevin also makes arguments concerning various Johnson County local rules.

       He first notes that LR41-SC16-011 requires hearings in possession-of-personal-

       property cases to be “expedited.” He points out that he filed his notice of claim

       on April 5, 2016, the hearing was originally scheduled for May 11, but the court

       rescheduled it to June 9. We find, however, that the hearing in this case was

       sufficiently expedited under the local rule. Kevin also notes that LR41-SC01-

       001 provides that “[t]hese rules shall govern the procedure and practice of the

       Small Claims Division, Johnson County Superior Court No. 2,” but his notice

       of claim was assigned to Superior Court 1, not 2. Kevin, however, does not

       explain how he was harmed by this or why this otherwise requires reversal of

       the small-claims court’s judgment.


[13]   Finally, Kevin argues that the court erred in not holding a hearing on his Trial

       Rule 60(B) motion for fraud upon the court. Trial Rule 60(D) generally

       requires trial courts to hold a hearing on any “pertinent” evidence before

       granting Trial Rule 60(B) relief. Thompson v. Thompson, 811 N.E.2d 888, 904

       (Ind. Ct. App. 2004). However, when there is no pertinent evidence to be

       heard, a hearing is unnecessary. Id. Here, because the court corrected itself and

       clarified that Shannon was not a former owner of Snickers but rather was

       merely present when Kevin and Irenea arrived at Kristina’s house to adopt

       Snickers, a hearing was unnecessary. We therefore affirm the small-claims

       court.

       Court of Appeals of Indiana | Memorandum Decision 41A05-1708-SC-1766 | December 21, 2017   Page 9 of 10
[14]   Affirmed.


       May, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 41A05-1708-SC-1766 | December 21, 2017   Page 10 of 10